DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
As directed by the amendment dated 06/02/2020, claims 155-174 have been added, and claims 1-154 have been cancelled. Thus, claims 155-174 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 155, 156, 159-161, 163-171 and 174 are objected to because of the following informalities: 
Claim 155, line 1. “Apparatus for calming infants” should read --An apparatus for calming an infant--;
 Claim 155, line 2. In view of the change above “an infant” should read --the infant--;
Claim 155, line 11. “the controller wherein the controller” should read --the controller, wherein the controller--;
Claim 155, line 15. “a HRV signal” should read --a heart rate variability (HRV) signal--; 
Claim 155, line 16. “variability wherein the controller” should read --variability, wherein the controller--;
Claim 156, line 1. “Apparatus” should read --The apparatus--;
Claim 156, line 1. For consistent phrasing “amplitude of the oscillations” should read --amplitude of oscillation--;
Claims 159, 161 and 164. For consistent phrasing “amplitude and/or frequency of the oscillations” should read --one or both of the frequency and amplitude of oscillation of the platform--;
Claims 160 and 165, line 2. “moved to oscillate” should read --moved--;
Claim 163, line 1. “The Apparatus” should read --The apparatus--;
Claim 163, line 1. “heart monitor” should read --heart monitor sensor--;
Claim 166, line 1. “comprising a scheduler” should read --further comprising a scheduler--;
Claim 166, line 2. “moving the platform to oscillate” should read --moving the platform--;
Claim 167, line 1. “comprising user interface” should read --further comprising a user interface--;
Claim 167, lines 2-3. “used by controller” should read --used by the controller--;
Claim 167, lines 3-4. For consistent phrasing “the frequency of the oscillations” should read --the frequency of oscillation--;
Claim 168, line 1. “the controls include” should read --the controls further include--;
Claim 169, line 1. “the user interface provides” should read --the user interface further provides--;
Claim 170, line 3. “HRV signal or the or blood” should read --HRV signal or the blood--;
Claim 171, line 1 “comprising a sound and vibration” should read --further comprising a sound and vibration--;
Claim 174, line 1 “comprising an incubator” should read --further comprising an incubator--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 155, 157, 159-166 and 174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of U.S. Patent No. 10,583,267. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 155 the instant application clearly anticipated by claims 2 and 4 of U.S. Patent No. 10,583,267.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 155-174 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 155, the phrase "a controller connected to" renders the claim indefinite because it is unclear what the controller is connected to in order to perform the function of “to control the actuators to move the platform to oscillate in the vertical direction…”.
Claim 155 recites the limitation "the range" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 155, the phrase "at least one sensor connected to" renders the claim indefinite because it is unclear what the at least one sensor is connected to in order to perform the function of “to provide an output signal to the controller”.
Regarding claim 155, the phrase "a blood oxygen sensor connected to" renders the claim indefinite because it is unclear what the blood oxygen sensor is connected to in order to perform 
Claim 156 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 161, the phrase "the at least one sensor comprise the heart monitor sensor" in combination with limitations from claims 157-159, which claim 161 depends, renders the claim indefinite because it is unclear how the at least one sensor comprises a heart monitor sensor when the at least one sensor was previously defined as the blood oxygen sensor. It appears the rejection of claim 161 under 35 U.S.C. §112(b) can be overcome by amending the phrase to recite --the at least one sensor further comprises the heart monitor sensor--.
Regarding claim 162, the phrase "based at least in part on one or both of the blood-oxygen signal and the HRV signal" in combination with limitations from claim 160, which claim 162 depends, renders the claim indefinite because it is unclear how the length of time is based only on HRV signal when claim 160 requires the length of time is based at least in part on the blood-oxygen signal. 
Regarding claim 163, the phrase "the heart monitor" in combination with limitations from claim 160, which claim 163 depends, renders the claim indefinite because it is unclear how the at least one sensor comprises a heart monitor sensor when the at least one sensor was previously defined as the blood oxygen sensor. It appears the rejection of claim 163 under 35 U.S.C. §112(b) can be overcome by amending the claim to depend from clam 161.
Regarding claim 165, the phrase "based at least in part on the blood-oxygen signal " in combination with limitations from claim 164, which claim 165 depends, renders the claim 
Claim 166 recites the limitation "following each pain even in the stored schedule of a plurality of pain events" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 168 recites the limitation "the motion of the platform to combine vertical and rocking motions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 171, the phrase "the controller is connected to drive" renders the claim indefinite because it is unclear what the controller is connected to in order to perform the function of “to drive the sound and vibration transducer…”.
Claims 157-160, 164, 167, 169, 170 and 172-174 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 155, 157 and 159-165 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2004/0123383 A1; cited by Applicant on IDS dated 04/17/2020) in view of Bloch-Salisbury et al. (US 2017/0172411 A1; cited by Applicant on IDS dated 04/17/2020) (Bloch) in view of Soberal (US Patent No. 7,475,441; cited by Applicant on IDS dated 04/17/2020).
Referring to claim 155: Nguyen teaches an apparatus for calming infants (see figures 1-2; paragraphs [0009]-[0013]), the apparatus comprising: a platform dimensioned to support an infant (see figures 1-2, #32; paragraphs [0025]-[0026]; wherein it is clear the top shell, #32, includes a platform where a baby can be placed and rocked to sleep); one or more actuators (see figures 2-4, #33) connected to the platform and operable to move the platform in at least a vertical direction with an oscillating motion at a frequency and amplitude of oscillation (see paragraphs [0025]-[0026]; wherein the top shell, #32, is mounted on top of the vibrating mechanism, #33). Nguyen is silent to a controller connected to control the actuators to move the platform to oscillate in the vertical direction at a frequency in the range of 5 to 25 oscillations per minute and at an amplitude of oscillation; at least one sensor connected to provide an output signal to the controller, the at least one sensor comprising one or more sensors selected from: a blood oxygen sensor connected to supply a blood-oxygen signal representing blood oxygen content to the controller wherein the controller is configured to control one or both of the frequency and amplitude of oscillation of the platform based on the blood-oxygen signal; and a heart monitor sensor associated with a signal processor configured to process an output signal of the heart monitor signal to yield a HRV signal indicative of heart rate variability wherein the controller is configured to control one or both of the frequency and amplitude of oscillation of the platform based on the HRV signal.
Bloch teaches a platform (see figures 8a-b, #800); a plurality of mechanical actuators (see figure 8b, #804) configured to apply a vibro-tactile stimulation to the platform for treating irritability in infants caused by colic or neonatal abstinence syndrome (NAS) (see paragraphs [0054]-[0058]); a controller (see paragraph [0055]); and sensors to monitor physiological instabilities of the infant in real time, wherein the sensors may monitor respiration, heart rate, 
Soberal teaches a baby comforting apparatus (see figure 4, #10) that stimulates the rise and fall of a mother’s chest while breathing (see abstract), the comforting apparatus comprising a platform (see figure 4, #18) dimensioned to support an infant (see column 3, lines 28-42) and one or more actuators (see figure 4, #30) connected to the platform and operable to move the platform in at least a vertical direction with an oscillating motion (see figure 2 and column 3, lines 47-63) at a frequency in the range of 5 to 25 oscillations per minute (see column 3, lines 47-63; wherein it is well known that the normal respiration rate for an adult at rest is 12 to 20 breaths per minute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Nguyen, as modified by Bloch, with oscillations of the platform at a frequency of 5 to 25 oscillations per minute like 
Referring to claim 157: Bloch further teaches the at least one sensor comprises the blood oxygen sensor (see paragraphs [0047], [0050] and [0055]; wherein the sensors measure arterial blood oxygen concentration).
Referring to claim 159: Bloch further teaches the controller is configured to adjust the amplitude and/or frequency of the oscillations in response to the blood-oxygen signal representing a change in the blood oxygen content (see paragraphs [0047] and [0055]; wherein it is clear that the controller is configured to control the actuators continuously on until a change in one or more of the physiological measurements is detected and to adjust the stimulation amplitude, frequency characteristics, and/or period of vibration, wherein the physiological measurement includes blood-oxygen concentration).
Referring to claim 160: Bloch further teaches the controller is configured to adjust a length of time during which the platform is moved to oscillate based at least in part on the blood-oxygen signal (see paragraphs [0047], [0050] and [0055]; wherein it is clear that the controller is configured to control the actuators continuously on until a change in one or more of the physiological measurements is detected and to adjust the stimulation amplitude, frequency characteristics, and/or period of vibration, wherein the physiological measurement includes blood-oxygen concentration).
Referring to claims 161 and 164: Bloch further teaches the at least one sensor comprises the heart monitor sensor and the controller is configured to adjust the amplitude and/or frequency of the oscillations in response to a change in the heart rate variability indicated by the HRV signal (see paragraphs [0047], [0050] and [0055]; wherein it is clear that the controller is 
Referring to claims 162 and 165: Bloch further teaches the controller is configured to adjust a length of time during which the platform is moved to oscillate based at least in part on one or both of the blood-oxygen signal and the HRV signal (see paragraphs [0047], [0050] and [0055]; wherein it is clear that the controller is configured to control the actuators continuously on until a change in one or more of the physiological measurements is detected and to adjust the stimulation amplitude, frequency characteristics, and/or period of vibration, wherein the physiological measurement includes blood-oxygen concentration and/or heart rate and signal processing algorithms track in real time stochastic cardiac beat-to-beat intervals which are integrated with dynamic characteristics of the heart rate).
Referring to claim 163: Bloch further teaches the heart monitor comprises an ECG system (see paragraph [0047]).  
Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Shafiq et al. (Surface Chest Motion Decomposition for Cardiovascular Monitoring. Sci. Rep. 4, 5093; DOI:10.1038/srep05093 (2014)) (Shafiq).
Referring to claim 156: Nguyen further teaches the amplitude of the oscillations of the platform comprise a vertical displacement at a geometric center of the platform (see figures 2-4; paragraphs [0025]-[0026]). Nguyen, as modified by Bloch and Soberal, is silent to the amplitude .
Claim 158 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Erickson (US Patent No. 5,440,388).
Referring to claim 158: Nguyen, as modified by Bloch and Soberal, is silent to the blood oxygen sensor comprises a transcutaneous near infrared spectroscopy (NIRS) sensor. Erickson teaches use of near infrared spectroscopy applied to an individual’s skin for transcutaneous measurement of oxygen levels in the blood and tissue (see column 6, lines 25-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the blood oxygen sensor of Nguyen, as modified by Bloch and Soberal, with a transcutaneous near infrared spectroscopy sensor like .
Claim 166 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Bolea et al. (US 2012/0192874 A1; cited by Applicant on IDS dated 04/17/2020) (Bolea).
Referring to claim 166: Bloch further teaches the controller is configured to adjust a length of time during which the platform is moved to oscillate based at least in part on one or both of the blood-oxygen signal and the HRV signal (see paragraphs [0047], [0050] and [0055]; wherein it is clear that the controller is configured to control the actuators continuously on until a change in one or more of the physiological measurements is detected and to adjust the stimulation amplitude, frequency characteristics, and/or period of vibration, wherein the physiological measurement includes blood-oxygen concentration and/or heart rate and signal processing algorithms track in real time stochastic cardiac beat-to-beat intervals which are integrated with dynamic characteristics of the heart rate) and wherein the application of stimulation is applied according to the infant’s NICU schedules (see figure 1; paragraph [0038]). Nguyen, as modified by Bloch and Soberal, is silent to a scheduler wherein the controller is configured to automatically initiate moving the platform to oscillate in response to an event scheduled in the scheduler, wherein the controller is configured to control the one or more actuators to oscillate the platform for a length of time following each event in the stored schedule Bolea teaches a system for providing a stimulus to an individual, wherein a programmable electronic controller (see paragraphs [0077], [0084]) controls an output of the stimulus in response to a predetermined event (i.e., sleep event) schedule or predefined schedule (see paragraphs [0117], [0121] and [0144]) or based on detected parameter (see paragraphs [0088]-.
Claims 167-169 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Hopke et al. (US 2010/0052376 A1) (Hopke).
Referring to claim 167: Nguyen further teaches a user interface (see figure 1, #31) providing controls operative to receive input from a user to alter operating parameters (see paragraphs [0012], [0025]-[0026]). Nguyen, as modified by Bloch and Soberal, is silent to the controls including at least a control operative to adjust the frequency of the oscillations. Hopke teaches an apparatus for calming infants (see figure 1, #1), the apparatus comprising an infant support (see figure 2, #17); an actuator (see figures 6-7, #63) operable to move the infant support in at least a vertical direction with an oscillating motion (see paragraph [0043]); an actuator (see figures 6-7, #61) operable to move the infant support in at least one horizontal direction with an oscillating motion (see paragraph [0043]); a controller (see figure 1, #53) operable to control the actuators to move the infant support (see paragraph [0042]); and a user interface (see figure 1, #141) provides controls operative to receive input from a user to alter operating parameters used by the controller (see paragraphs [0057] and [0060]), the controls including at least a control operative to adjust the frequency of oscillation and a control operative to set a pattern of the motion of the infant support to combine vertical and rocking motions (see paragraphs [0056]-[0057] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user interface and controller of 
Referring to claim 168: With regards to claim 167, Hopke teaches an actuator (see figures 6-7, #61) operable to move the infant support in at least one horizontal direction with an oscillating motion (see paragraph [0043]); and a control operative to set a pattern of the motion of the infant support to combine vertical and rocking motions (see paragraphs [0056]-[0057] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Nguyen, as modified by Bloch and Soberal, with an actuator operable to move the support in at least one horizontal direction and controls to set a pattern of combined vertical and rocking motions like taught by Hopke in order to mimic a natural soothing motion of a person used to calm a baby (see Hopke paragraph [0065]).
Referring to claim 169: Nguyen further teaches the user interface provides a control operative to set a timer to turn on the oscillation of the platform at a certain time and/or for a certain duration (see figure 1, #31; paragraphs [0002], [0012], [0025]-[0026]).
Claim 170 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Mahony et al. (US 2005/0215845 A1; cited by Applicant on IDS dated 04/17/2020) (Mahony).
Referring to claim 170: Nguyen, as modified by Bloch and Soberal, teaches the controller is configured to monitor outputs of the at least one sensor but is silent to the controller triggering warning or alarm signals in response to the heart rate variability indicated by the HRV signal or the or blood oxygen content indicated by the blood-oxygen signal. Mahony teaches an infant monitoring system (see figure 2, #26) comprising a sensor unit (see figure 2, #32) and .
Claims 171-173 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Bennett (US 2004/0068158 A1).
Referring to claim 171: Nguyen, as modified by Bloch and Soberal, is silent to a sound and vibration transducer wherein the controller comprises a memory storing pre-recorded digitized heartbeat sounds and the controller is connected to drive the sound and vibration transducer with the pre-recorded digitized heartbeat sounds from the memory. Bennett teaches an apparatus (see figure 1, #105) for calming infants comprising a sound and vibration transducer (see figure 1, #121); and a controller comprises a memory (see figure 1, #128) for storing pre-recorded digitized heartbeat sounds, the controller is configured to drive the sound and vibration transducer with the pre-recorded digitized heartbeat sounds from the memory (see paragraphs [0020] and [0030]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Nguyen, as modified by Bloch and Soberal, with a sound and vibration transducer and memory storing pre-recorded heartbeat sounds like taught by Bennett in order to further aid in calming the infant when they are agitated and/or tired (see Bennett abstract and [0030]-[0034]).
Referring to claim 172: Bennett further teaches the sound and vibration transducer is mounted to a surrogate mother toy (see paragraphs [0033]-[0034] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the transducer of Nguyen, as modified by Bloch, Soberal and Bennett, the platform in order to further aid in calming the infant when they are agitated and/or tired (see Bennett abstract and [0030]-[0034]).
Referring to claim 173: Bennett further teaches the controller is configured to control sounds delivered by the sound and vibration transducer based on sensor data (see paragraph [0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control of sounds delivered by the transducer of Nguyen, as modified by Bloch, Soberal and Bennett, based on feedback control from output signals from the at least one sensor in order to further aid in calming the infant when they are agitated and/or tired (see Bennett abstract and [0030]-[0034]).
Claim 174 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bloch in view of Soberal, as applied to claim 155, in view of Devroey (US 2013/0096368 A1).
Referring to claim 174: Nguyen, as modified by Bloch and Soberal, is silent to an incubator housing wherein the platform is contained within the incubator housing and the apparatus comprises systems for maintaining a set temperature and humidity within the incubator housing. Devroey teaches a system for calming infants (see figures 1 and 3A) comprising an incubator housing (see figure 1, #12/14); and a platform (see figures 1 and 3A, #10B/14; paragraph [0059]), wherein the incubator includes system for maintaining a set temperature and humidity within the incubator housing (see paragraph [0008]). It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791